DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Albag et al. (US 2010/0079218 A1).
1. Albag et al. shows a directional coupler (Albag showing a balun where in the broadest reasonable interpretation (bri), a balun comprises coupling and direction; moreover where the directional coupler contained in the preamble is considered intended use), comprising: an input connector (45), an output connector (50), and at least one tap connector (44); a primary line (connecting I1, I4; input to output) connecting the input connector to the output connector and configured to carry an RF signal and an AC signal and including a mainline transformer; a secondary line (connecting I1’) connecting the primary line to the at least one tap connector (60) and configured to carry a split off portion of the RF signal (I1’); a tapped line circuit which is inhibited from carrying the AC signal (43, 56, 57 et al.); wherein the mainline transformer includes a ferrite element (49) surrounding the primary line but does not explicitly show wherein the ferrite element is split in at least one location to include a gap of non-magnetic material to thereby inhibit saturation of the ferrite element. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ferrite element disclosed by Albag et al. where (0061) teaches the ferrite element may include an air gap across at least a portion of the magnetic flux in said ferrite element (air gap comprising non-magnetic material to limit the saturation level and therefore reduce hum modulation), thus where Albag et al. explicitly teaches the ferrite element may comprise an air gap thus suggesting the obviousness of the modification.
2. The directional coupler of claim 1, wherein the tapped line circuit includes at least one capacitor (57) and a second transformer (43). 
11. The directional coupler of claim 1, wherein the non-magnetic material is air (discussed in the reasons for rejection of claim 1 above).
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the specific structural or functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.
Claims 3-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772.  The examiner can 
normally be reached on M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843